       Case 3:20-cv-00998-MEM Document 15 Filed 11/02/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

DONALD BROWN,                              :

                  Plaintiff                :    CIVIL ACTION NO. 3:20-998

       v.                                  :           (MANNION, D.J.)

ANGELA HOOVER, et al.,                     :

                 Defendants                :

                                     ORDER

      Presently before the court is the Report and Recommendation

(“Report”) of Magistrate Judge Martin C. Carlson. (Doc. 14). In it, Judge

Carlson recommends that the plaintiff Donald Brown’s complaint, (Doc. 1), be

dismissed without prejudice to renew if Brown complies with the court’s

orders. No objections to the Report have been filed.

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P. 72(b) advisory committee

notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d

465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d

Cir.1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the
          Case 3:20-cv-00998-MEM Document 15 Filed 11/02/20 Page 2 of 3




findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.

      Judge Carlson observes that Brown has failed to comply with the court’s

June 23, 2020, and August 20, 2020 orders, (Doc. 5; Doc. 12), directing him,

and those other plaintiffs on whose behalf he purported to file a complaint,1

inter alia, to pay the filing fee or to move to proceed in forma pauperis and to

file individual complaints. Judge Carlson notes that, pursuant to the Local

Rules, Brown should be considered to have abandoned this suit and that

dismissal is warranted under Rule 41(b) of the Federal Rules of Civil

Procedure. Judge Carlson applied the requisite Poulis factors and determined

that, insofar as they could be applied to the instant case, all weighed in favor

of dismissal. Judge Carlson observed, however, that the meritoriousness of

Brown’s case could not be ascertained since Brown has not complied with his

most basic obligations as a litigant—to file a complaint and a motion for leave

to proceed in forma pauperis and to comply with court orders. Accordingly,

the Report recommends that, since Brown has failed to file these crucial




      1
        As the Report observes, what is styled as a “Complaint” on the docket
is, in fact, a “Motion for Mandatory Temporary Restraining Order and
Injunction.” (Doc. 1).
                                   -2-
            Case 3:20-cv-00998-MEM Document 15 Filed 11/02/20 Page 3 of 3




documents and because the case cannot proceed without them, the case be

dismissed without prejudice.

        Having reviewed all pertinent filings, the court finds the Report of Judge

Carlson to be well-reasoned and well-supported. As such, the court will adopt

the Report in its entirety as the decision of the court.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) Judge Carlson’s Report, (Doc. 14), is ADOPTED IN ITS

             ENTIRETY;

        (2) Brown’s Complaint, (Doc. 1), is DISMISSED WITHOUT

             PREJUDICE; and

        (3) The Clerk of Court is directed to CLOSE THIS CASE.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: November 2, 2020
20-998-01




                                        -3-
